08/18/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: OP 21-0386


                                         OP 21-0386

                                                                             FIED
 RODNEY DUBOIS,
                                                                              AUG 1 7 2021
                                                                           Bowen Greenwood
              Petitioner,                                                Clerk of Suprema Court
                                                                            State of Montana

       v.
                                                                      ORDER
 THE STA1E OF MONTANA,and
 WARDEN DONALD DAVIS,
 FLORIDA STATE PRISON,

              Respondents.


       Rodney DuBois has filed a petition for a writ of habeas corpus, challenging the
legality of the parole ineligibility restriction in his 2004 sentence, imposed in Montana's
Cascade County District Court. He includes a copy of his sentencing judgment. We amend
the caption to include the Warden of the Florida State Prison where DuBois is
incarcerated.1 Section 46-22-201(1)(c), MCA.
       On May 26, 2004, the District Court sentenced DuBois for deliberate homicide to a
life sentence at the Montana State Prison without the possibility of parole. The court ran
this sentence consecutively to any other sentence that DuBois was serving. DuBois
appealed, raising issues concerning jury instructions and alleged errors with witness cross-
examination and closing stateinents. This Court affirmed. State v. DuBois, 2006 MT 89,
  62, 332 Mont. 44, 134 P.3d 82. DuBois also sought postconviction relief in the
District Court, and the court denied his petition in 2015. Through counsel, DuBois
appealed, and we affirmed the denial. DuBois v. State, No. DA 15-0636, 2017 MT 8N,
2017 Mont. LEXIS 10.


1 In his pleading, DuBois explains that he is under the Montana Interstate Corrections Compact,
found in §§ 46-19-401, through 46-19-402, MCA. See also DuBois v. Fletcher, No. OP 17-0301,
Order (Mont. Jun. 6, 2017)(this Court entertained his petition for habeas corpus relief when he
was incarcerated at the New Jersey State Prison).
        DuBois states that his sentence is illegal because he was sentenced to "life without
parole violating § 45-5-102(1), MCA. DuBois was twenty years old when he committed
the offense. He argues nonetheless that his brain was not fully developed, a factor he
contends the sentencing judge did not consider. DuBois represents that he is very different
from who he was then. He adds that he refused the plea offer of a 100-year sentence with
twenty years suspended "because he believed he could only receive 20 more years max by
going to trial."
        The sentencing judgment demonstrates that the District Court considered many
factors, including DuBois'juvenile history, in its three pages of discussing the reasons for
the sentence.2 We provide an excerpt:
        The Defendant spent about two and a half years in prison before coming back
        to Garfield and Custer County for a review hearing. At that review hearing,
        Judge Day made findings indicating that the Defendant had been incarcerated
        in a correctional facility since the age of 14. The Court noted that the
        Defendant had taken advantage of his time in prison and as a result, Judge
        Day found that he had been substantially rehabilitated and reduced the
        Defendant's sentence by suspending all remaining time in both cases and
        placing him on probation on August 27,2002. Seven months later, on March
        15, 2003, the Defendant shattered the skull of Dion Gukeen by striking him
        in the head three (3) times with a baseball bat. The Defendant was found
        guilty of Deliberate Homicide by a jury after a trial.

Judgment of Conviction and Sentencing Order, at 4 (Mont. Eighth Judicial Dist. Ct.
Jun. 8, 2004).
        DuBois has not demonstrated an illegal sentence because his sentence is valid. We
have made clear that a District Court may impose restrictions on parole when imposing a
sentence. "[Section] 46-18-202(2), MCA, does allow sentencing judges to render a
convicted person ineligible for parole if his or her sentence is for more than one year[d"
State   v.    Burch, 2008       MT     118, ¶ 26, 342 Mont. 499, 182 P.3d                  66.
Section 46-18-202(2), MCA (2001), states that "the sentencing judge may impose the
restriction that the offender is ineligible for parole ...." This Montana statute also provides
that the court must give its reasons for the restriction, including "that the restriction is


2 His copy   of the sentencing judgment is missing page 3.
                                                 2
necessary for the protection of society[1" Section 46-18-202(2), MCA (2001). Here, the
sentencing judge acknowledged that DuBois "is but 21 years of age" but found, "based
upon his criminal history which is rampant with violence, . . . no reasonable prospect of
rehabilitation and that the Defendant is a danger to others and a threat to society at large."
Judgment of Conviction and Sentencing Order, at 4 (Mont. Eighth Judicial Dist. Ct.
Jun. 8, 2004)(emphasis in original).
       DuBois is not entitled to habeas corpus relief. The District Court had authority to
impose a parole ineligibility restriction in 2004, and the court provided its reasons under
Montana law. DuBois is barred from challenging his 2004 sentence because he has
exhausted the remedy of appeal with his earlier appeal where he did not challenge the
parole ineligibility restriction. Section 46-22-101(2), MCA.
      IT IS THEREFORE ORDERED that DuBois's Petition for Writ of Habeas Corpus
is DENIED.
      The Clerk is directed to provide a copy of this Order to counsel of record; to
Warden Donald Davis, Florida State Prison, P.O. Box 800, Raiford, FL, 32083; and to
Rodney Dubois personally.
      DATED this 1 -4- day of August, 2021.




                                                       (94 in -AUL.




                                                              •



                                                                  Justices


                                             3